Citation Nr: 0533839	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound injury of the right hand with a small scar, 
currently rated as 10 percent disabling.  

2.  Entitlement to an effective date prior to September 26, 
2002, for a 10 percent rating for residuals of a gunshot 
wound injury of the right hand with a small scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which increased the veteran's disability rating 
for residuals of a gunshot wound injury of the right hand 
with a small scar, to 10 percent effective October 2002.  The 
veteran appealed the 10 percent rating as well as the 
effective date.  In a June 2004 rating decision, the RO 
assigned an earlier effective date for the 10 percent rating 
for residuals of a gunshot wound injury of the right hand 
with a small scar.  The assigned effective date was 
September 26, 2002.  The veteran continued his appeal as to 
both issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that due process is followed and there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  First, VA has a duty to 
notify the veteran and his representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide. In what can be considered a fourth element of the 
requisite notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

In February 2003, the veteran was sent a VCAA letter.  It 
pertained to the issues of service connection for 
schizophrenia on a new and material basis and an increased 
rating for a skin disorder.  Neither of these issues is 
currently on appeal.  The issues on appeal were not 
addressed.  Accordingly, the agency of original jurisdiction 
(AOJ) should undertake the appropriate actions to ensure that 
the directives of VCAA have been followed as to the issues on 
appeal. 

In addition, with regard to the effective date issue, the 
veteran has been seeking an effective date of 1998.  It is 
unclear as to why this issue, which remains on appeal, was 
not included or addressed in the April 2005 supplemental 
statement of the case.   

Finally, the Board notes that in November 2005, additional 
evidence was received.  This evidence should be considered by 
the AOJ on remand.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  If the effective date issue 
remains on appeal, the AOJ should address all 
evidence relevant to that issue that has been 
added to the record subsequent to the June 
2004 statement of the case, as the April 2005 
supplemental statement of the case did not 
address this issue.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

